Case: 14-31245      Document: 00513015304         Page: 1    Date Filed: 04/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-31245
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellee,

v.

HAZEL M. MCGARY, also known as Hazel M. Alexander, also known as Hazel
M. Kimble,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CR-73-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Hazel M. McGary pleaded guilty pursuant to a plea agreement to
obstructing the due administration of the tax laws (Count One), aiding and
assisting in the presentation of a false tax return (Count Two), and aggravated
identity theft (Count Three), in violation of 26 U.S.C. §§ 7212(a), 7206(2), and
18 U.S.C. § 1028A(a)(1), (c)(5).         The district court sentenced McGary to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31245    Document: 00513015304     Page: 2   Date Filed: 04/22/2015


                                 No. 14-31245

consecutive terms of imprisonment on Counts 1, 2, and 3, for a total of 87
months of imprisonment. The district court also imposed consecutive one-year
terms of supervised release for Counts 1 and 2 and a concurrent one-year term
of supervised release for Count 3, for a total of two years supervised release.
      McGary’s sole challenge on appeal is that the district court imposed an
illegal sentence in excess of the statutory maximum by ordering consecutive
terms of supervised release, contrary to 18 U.S.C. § 3624(e), and she moves
this court for summary disposition. The Government agrees that the sentence
imposed was in violation of law and that the appeal waiver does not bar this
appeal. See United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006).
      We review McGary’s challenge de novo. See United States v. Thomas,
600 F.3d 387, 388 (5th Cir. 2010) (per curiam). Section 3624(e) requires that a
prisoner’s “supervised release term must run concurrently to any other
supervision to which he is subject.” United States v. Hernandez-Guevara, 162
F.3d 863, 877 (5th Cir. 1998). This is true even in the case of mandatory
consecutive terms of imprisonment. Id.; see also U.S.S.G. § 5G1.2, cmt. n.2(C).
Thus, the district court erred by imposing consecutive terms of supervised
release for Counts 1 and 2.
      For the foregoing reasons, McGary’s motion for summary disposition is
GRANTED, and her alternative motion for an extension of time to file a brief
is DENIED as unnecessary. We VACATE the judgment of sentence in part
and REMAND to the district court with instructions to correct the judgment to
reflect that the terms of supervised release imposed for Counts 1, 2, and 3 shall
run concurrently with each other.




                                       2